Citation Nr: 1422296	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.   10-00 607	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for peripheral neuropathy of the right upper extremity, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for peripheral neuropathy of the left upper extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date earlier than June 26, 2008, for the award of service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to an effective date earlier than June 26, 2008, for the award of service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an effective date earlier than June 26, 2008, for the award of service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an effective date earlier than June 26, 2008, for the award of service connection for peripheral neuropathy of the left lower extremity.

9.  Entitlement to an effective date earlier than March 28, 2012, for the assignment of a 20 percent disability rating for peripheral neuropathy of the right upper extremity.

10.  Entitlement to an effective date earlier than March 28, 2012, for the assignment of a 20 percent disability rating for peripheral neuropathy of the left upper extremity.

11.  Entitlement to an effective date earlier than March 28, 2012, for the assignment of a 10 percent disability rating for peripheral neuropathy of the right lower extremity.

12.  Entitlement to an effective date earlier than March 28, 2012, for the assignment of a 10 percent disability rating for peripheral neuropathy of the left lower extremity.

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2009, March 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, and the Appeals Management Center (AMC).

In March 2012, the Board granted service connection for peripheral neuropathy of the upper and lower extremities, and remanded the issue of entitlement to TDIU for further development.

In a March 2012 statement, the Veteran expressed his disagreement with the effective dates of the award of service connection for peripheral neuropathy of each extremity.  In April 2012, he disagreed with the ratings assigned for peripheral neuropathy of each extremity.  In September 2012, the Veteran disagreed with the effective dates for the assignment of increased ratings for peripheral neuropathy of each extremity.  The Board has jurisdiction over these issues in light of the notice of disagreements and they have been listed among the issues on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Additionally, a veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).  

The Veteran does not have a single service-connected disability ratable at 60 percent or more, nor is his combined disability rating 70 percent or greater.  The schedular criteria for a TDIU are not met.

However, an April 2013 VA neurological disorders examination found that the Veteran's service-connected peripheral neuropathy of each extremity "currently makes him disabled from work."

Because the evidence shows that the Veteran's service-connected peripheral neuropathy of each extremity precludes him from securing and following a substantially gainful occupation, the claim must be forwarded to the Director of Compensation & Pension Service for extraschedular consideration.  Id.  Along with the claims file, a full statement should be provided that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  Id.

The Veteran has submitted notices of disagreement with respect to the ratings assigned to the service-connected peripheral neuropathy of each extremity; the effective date of the award of service connection for peripheral neuropathy of each extremity; and the effective date of March 28, 2012, for the assignment of higher ratings for peripheral neuropathy of each extremity.  The AOJ has not and must now issue a statement of the case (SOC) on these issues.  See Manlincon, 12 Vet. App. at 238.  These claims must then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide a SOC on the issues of entitlement to higher initial ratings for the service-connected peripheral neuropathy of each extremity; entitlement to an earlier effective date for the award of service connection for peripheral neuropathy of each extremity; and entitlement to an effective date earlier than March 28, 2012, for the assignment of higher ratings for peripheral neuropathy of each extremity.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

2.  Refer the issue of entitlement to TDIU to the Director of Compensation & Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  Provide the Director with a full statement that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  

3.  Issue a supplemental statement of the case if the Director does not award TDIU and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

